Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             
1.    Claims 1-29 are allowable. 
2.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a an explicit recitation of a liquid separator of the first low-pressure branch is not fluidically connected to an inlet of the evaporator of said first low-pressure branch, but is fluidically connected to a second low-pressure branch operating ata second evaporation level lower than the first upstream of the expansion device of the second low-pressure branch through a first connection duct, and wherein said circuit comprises first valve means that are installed in the first connection duct and in the second low-pressure branch and are controllable in such a way that said second low- pressure branch is alternately fed by the high-pressure branch or by said liquid separator through said first connection duct, said first valve means being actuated to allow feeding the at least one evaporator of the second low-pressure branch with liquid coming from the liquid separator of the first low-pressure branch when the at least one evaporator of the first low-pressure branch is made to operate in overfeeding conditions so as to discharge the liquid that collects in said liquid separator.
3.       Closest prior art: CHAE (US 2016/0356537) which discloses a refrigeration plant (refer. to Fig. 4) with multiple evaporation levels, operating according to a vapour compression cycle, the refrigeration plant comprising: a circuit (two-stage compression . 
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably                                                 
                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763